 1   Nabeel M. Zuberi, SBN 294600
     MCCALLA RAYMER LEIBERT PIERCE, LLP
 2   301 E. Ocean Blvd., Suite 1720
 3   Long Beach, California 90802
     Telephone/Facsimile: (562) 983-5378
 4   Nabeel.Zuberi@mccalla.com
 5   Attorneys for Defendant,
 6   JPMORGAN CHASE BANK, N.A.

 7                                 UNITED STATES DISTRICT COURT
 8
               EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 9
10   FLORENTINO LEANILLO; and ROSALINDA Case No. 2:19-cv-00925-TLN-CKD
     LEANILLO,
11
                                         [Hon. Troy L. Nunley]
12                    Plaintiffs,
                                         SECOND STIPULATION TO EXTEND
13          vs.                          JPMORGAN CHASE BANK, N.A.’S
14                                       TIME TO RESPOND TO PLAINTIFFS’
     EXPERIAN INFORMATION SOLUTIONS,     COMPLAINT
15   INC.; EQUIFAX INFORMATION SERVICES,
     LLC; TRANSUNION, LLC; JPMORGAN
16   CHASE BANK, N.A.,                   Current Response Date: July 18, 2019
17
                              Defendants.                   New Response Date: August 19, 2019
18
19
20          TO THE HONORABLE COURT, ALL INTERESTED PARTIES AND THEIR
21   ATTORNEYS OF RECORD, IF ANY:
22          Plaintiffs FLORENTINO LEANILLO and ROSALINDA LEANILLO (collectively
23   “Plaintiffs”) and defendant JPMORGAN CHASE BANK, N.A. (“Chase”), through their
24   respective counsel, hereby stipulate to extend the date for Chase to respond to Plaintiffs’
25   Complaint through August 19, 2019. In support of their stipulation, the parties recite the
26   following:
27      1. On May 22, 2019, Plaintiffs caused the above-captioned case to be commenced by the
28   filing of a Complaint.



                                                        1
                                STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
 1      2. On May 30, 2019, Chase was served in this matter by and through its California
 2   registered agent. Accordingly, Chase’s deadline to file a responsive pleading is June 20, 2019.
 3      3. The parties previously stipulated to extend Chase’s deadline from June 20, 2019 to July
 4   18, 2019, and the order was entered on June 14, 2019 [Dkt. No. 10].
 5      4. The parties now seek an additional 30-day extension of Chase’s deadline to file a
 6   responsive pleading to Plaintiffs’ Complaint, pursuant to Local Rule 144(a).
 7      5. Chase seeks this extension because the parties are continuing to discuss terms for an early
 8   resolution of this matter between Plaintiffs and Chase.
 9       NOW WHEREFORE, it is stipulated by the parties that:
10      Chase’s time to respond to the Plaintiffs’ Complaint is hereby extended through August 19,
11   2019.
12      IT IS SO STIPULATED.
13   Dated: July 8, 2019                  MCCALLA RAYMER LEIBERT PIERCE, LLP
14
15                                        By: __/s/ Nabeel M. Zuberi___________
                                              NABEEL M. ZUBERI
16                                            Attorneys for Defendant,
17                                            JPMorgan Chase Bank, N.A.

18
     Dated: July 8, 2019                  GALE ANGELO JOHNSON & PRUETT, P.C.
19
20
                                          By: ___/s/ Joseph Angelo_____________
21                                            JOSEPH ANGELO
22                                            Attorneys for Plaintiffs,
                                              Florentino Leanillo and Rosalinda Leanillo
23
24   In accordance with the foregoing stipulation, IT IS SO ORDERED.
25
26   Dated: July 8, 2019
27
28
                                                      Troy L. Nunley
                                                      United States District Judge


                                                     2
                             STIPULATION TO EXTEND TIME TO RESPOND TO COMPLAINT
